Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 12 November 2021 for application number 16/991,125. 
Claims 1, 2, 5, 8, 9, 12, 13, 15 – 20 are currently amended.
Claims 1 – 20 are presented for examination.

Response to Amendment
Applicant’s amendment filed 12 November 2021 is sufficient to overcome the 112 rejection of claims 2, 5, 9, 12, and 18 based upon the currently amended claims and arguments; and 103 rejection of claims 1 – 20 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 12 November 2021, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 103 have been fully considered and are persuasive based on the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Frank, US Pub. No. 2010/0257523 A1, Vincent, US Patent No. 8,499,114 B1, and Wintergerst, US Pub. No. 2006/0064549 A1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7 – 11, 14 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dantkale et al. [hereafter as Dantkale], US Patent No. 9,727,273 B1 in view of Dayal et al. [hereafter as Dayal], US Patent No. 11,086,545 B1 and further in view of Lim [hereafter as Lim], US Pub. No. 2012/0151127 A1 and further in view of Frank [hereafter as Frank], US Pub. No. 2010/0257523 A1 and further in view of Vincent [hereafter as Vincent], US Patent No. 8,499,114 B1.

As per claim 1, Dantkale discloses a method of saving virtual memory space in a clone environment [“A golden image may also be referred to as a clone image, master image or base image. When generating a golden image, an administrator may set up the computing environment and save the disk image as a pattern for making more copies.”] [col. 10, lines 1-5], the method
comprising:
creating a first clone virtual machine (VM) on a computing node [“FIG. 3 is a block diagram of one example illustrating data flow within the storage system during a data replication process in one embodiment. During data replication, each set of virtual disks 128 associated with the compute nodes 102 are copied in the data node storage 108. As shown, the compute nodes 102 implement virtualized storage in the form of virtual disks 128. Each virtual disk is associated with a replication set of an application group. The application group may be a set of manually configured virtual disks that belong to same replication set of application.”] [col. 9, lines 36-45];
generating, for the VMs, a logical addressing table [placeholder map 310] linked to the first deduplication ID [deduplication index] [duplication identifier] [“Further, the deduplication index may include the logical block address and hash key associated with each virtual disk.”] [col. 7, line 54-56] [“In some embodiments, a placeholder map 310 may be generated by the data node 106 in an effort to track duplicate data. The placeholder map 310 associates the logical block addresses of each virtual disk with a duplication identifier that indicates whether the data is duplicate or not. In particular, the placeholder map 310 may include the logical block address, the hash key, and the duplication identifier.”] [col. 10, lines 12-18];
generating, a hash table [“Further the deduplication index may include another table 308 having the logical block address and hash key associated with each virtual disk. During data replication and data recovery these may be accessed to determine whether the data is duplicate or not.”] [col. 10, lines 7-11];
based at least on a request, generating a hash value [deduplication index at the data node with the hash key and a logical block address associated with the detected non-duplicate data, wherein the deduplication index associates each hash key with a respective logical block address for each virtual disk] for a block of memory to be written to a storage medium [writing the detected non-duplicate data in a secondary storage] [“The method of claim 1, wherein the transfer during the data replication phase comprising: updating a block map at the data node with a physical memory address within the primary storage associated with the detected non-duplicate data, wherein the block map includes a logical block address mapped to the physical memory address for each virtual disk; updating a deduplication index at the data node with the hash key and a logical block address associated with the detected non-duplicate data, wherein the deduplication index associates each hash key with a respective logical block address for each virtual disk, and wherein the deduplication index associates a replicated application group with a set of virtual disks or a golden image; and writing the detected non-duplicate data in a secondary storage coupled to the data node.”] [claim 4];
based at least on finding the hash value within the hash table [The data node 106 also keeps another index (i.e. deduplication index, as known as the "dedup index") including "hash key" as a key and an index to the block map. Once the data node receives the "Are you ready" message, it searches the "dedup index" to detect duplicate blocks], updating the logical addressing table to indicate a location of a prior-existing duplicate of the block on the storage medium [For the duplicate data, only the block map index is updated to reflect the physical location of the logical block addresses] [“In one embodiment, the compute node may send a message (i.e. "Are you ready" message), along with the hash keys of each block of the data that is to be replicated to the data node. The data node 106 may maintain a versioned storage for each virtual disk with the index of logical block address to physical address for each block. This index as noted above is called the "block map." The data node 106 also keeps another index (i.e. deduplication index, as known as the "dedup index") including "hash key" as a key and an index to the block map. Once the data node receives the "Are you ready" message, it searches the "dedup index" to detect duplicate blocks. In response, the data node 106 generates the placeholder map for all the keys and sends this map to the compute node 102 in action 408. Upon receiving the reply, the compute node 102 retrieves the associated duplicate and non-duplicate blocks. Optimizing the data transfer, the compute node sends only non-duplicate data to the data node 106, while transferring the logical block addresses and hash keys for each duplicate block in action 410. For the non-duplicate data (new data), the data node 106 updates the block map and then inserts the corresponding hash keys into the "dedup index." For the duplicate data, only the block map index is updated to reflect the physical location of the logical block addresses. In response, the data node sends the data blocks corresponding to unmatched keys, along with the corresponding "hash keys," which may be used during any next attach in action 412.”] [cols. 10-11, lines 62-22]; and
based at least on not finding the hash value within the hash table [data node 106 also keeps another index (i.e. deduplication index, as known as the "dedup index") including "hash key" as a key and an index to the block map. …. Upon receiving the reply, the compute node 102 retrieves the associated duplicate and non-duplicate blocks. … For the non-duplicate data (new data), the data node 106 updates the block map and then inserts the corresponding hash keys into the "dedup index."] [“Further, a hash key may be calculated at each compute node for each virtual disks, where the hash key relates to the content of the data at the block level. Data replication may be an asynchronous operation that is not synchronized with the application I/O flow or replication flow. Periodically, the data replication process 400 wakes up and requests whether the secondary node is ready to receive data at action 406. In one embodiment, the compute node may send a message (i.e. "Are you ready" message), along with the hash keys of each block of the data that is to be replicated to the data node. The data node 106 may maintain a versioned storage for each virtual disk with the index of logical block address to physical address for each block. This index as noted above is called the "block map." The data node 106 also keeps another index (i.e. deduplication index, as known as the "dedup index") including "hash key" as a key and an index to the block map. Once the data node receives the "Are you ready" message, it searches the "dedup index" to detect duplicate blocks. In response, the data node 106 generates the placeholder map for all the keys and sends this map to the compute node 102 in action 408. Upon receiving the reply, the compute node 102 retrieves the associated duplicate and non-duplicate blocks. Optimizing the data transfer, the compute node sends only non-duplicate data to the data node 106, while transferring the logical block addresses and hash keys for each duplicate block in action 410. For the non-duplicate data (new data), the data node 106 updates the block map and then inserts the corresponding hash keys into the "dedup index." For the duplicate data, only the block map index is updated to reflect the physical location of the logical block addresses. In response, the data node sends the data blocks corresponding to unmatched keys, along with the corresponding "hash keys," which may be used during any next attach in action 412.”] [cols. 10-11, lines 55-22]:
writing the block to the storage medium [writing the detected non-duplicate data in a secondary storage coupled to the data node] [“The method of claim 1, wherein the transfer during the data replication phase comprising: updating a block map at the data node with a physical memory address within the primary storage associated with the detected non-duplicate data, wherein the block map includes a logical block address mapped to the physical memory address for each virtual disk; updating a deduplication index at the data node with the hash key and a logical block address associated with the detected non-duplicate data, wherein the deduplication index associates each hash key with a respective logical block address for each virtual disk, and wherein the deduplication index associates a replicated application group with a set of virtual disks or a golden image; and writing the detected non-duplicate data in a secondary storage coupled to the data node.”] [claim 4];
updating the logical addressing table to indicate a location of the block on the storage medium [updating a deduplication index at the data node with the hash key and a logical block address associated with the detected non-duplicate data] [“The method of claim 1, wherein the transfer during the data replication phase comprising: updating a block map at the data node with a physical memory address within the primary storage associated with the detected non-duplicate data, wherein the block map includes a logical block address mapped to the physical memory address for each virtual disk; updating a deduplication index at the data node with the hash key and a logical block address associated with the detected non-duplicate data, wherein the deduplication index associates each hash key with a respective logical block address for each virtual disk, and wherein the deduplication index associates a replicated application group with a set of virtual disks or a golden image; and writing the detected non-duplicate data in a secondary storage coupled to the data node.”] [claim 4]; and
updating the hash table with the hash value [updating a deduplication index at the data node with the hash key] [“The method of claim 1, wherein the transfer during the data replication phase comprising: updating a block map at the data node with a physical memory address within the primary storage associated with the detected non-duplicate data, wherein the block map includes a logical block address mapped to the physical memory address for each virtual disk; updating a deduplication index at the data node with the hash key and a logical block address associated with the detected non-duplicate data, wherein the deduplication index associates each hash key with a respective logical block address for each virtual disk, and wherein the deduplication index associates a replicated application group with a set of virtual disks or a golden image; and writing the detected non-duplicate data in a secondary storage coupled to the data node.”] [claim 4]. 
However, Dantkale does not explicitly disclose creating a first clone virtual machine (VM) of a first parent VM on a computing node, the first parent VM and the first clone VM forming a first VM chain;
defining a first deduplication ID for the first VM chain;

clone VMs from the first parent VM, the first plurality of additional clone VMs being within the first VM chain;
for each of the VMs in the first VM chain, a logical addressing table; 
the first VM chain, a chain hash;
a swap out request received from one of the VMs in the first VM chain, generating a hash value for a block of memory to be written to a storage medium;
hash value within the chain hash, logical addressing table for the one of the VMs in the first VM chain; and
logical addressing table for the one of the VMs in the first VM chain;
the chain hash with the hash value.
Dayal teaches creating a first clone virtual machine (VM) of a first parent VM [source VM] [source VM from which the clone was created. In various embodiments, a " clone" refers to a copy of an existing set of data (e.g., VM) (or the existing set of data is sometimes referred to as "source data"). In various embodiments, a clone is generated from a snapshot of the source data. This snapshot of the source data is sometimes referred to as the "shared snapshot." …. A clone is a copy of the data as it existed in the shared snapshot when the clone was created. If multiple clones are created from the same shared snapshot, then they all share their data with the clone] [“Another case where there can be a high degree of sharing is between a clone VM and a shared snapshot form a source VM from which the clone was created. In various embodiments, a " clone" refers to a copy of an existing set of data (e.g., VM) (or the existing set of data is sometimes referred to as "source data"). In various embodiments, a clone is generated from a snapshot of the source data. This snapshot of the source data is sometimes referred to as the "shared snapshot." To generate the clone, a new set of metadata is created and data (e.g., a pointer) associating the clone's new set of metadata to the source data's set of metadata is stored such that at least some of the metadata associated with the source data is to be shared with the new set of metadata associated with the clone. A clone is a copy of the data as it existed in the shared snapshot when the clone was created. If multiple clones are created from the same shared snapshot, then they all share their data with the clone. As the clones become live, their contents may start diverging from the shared snapshot, at a certain average change rate, but a large part of the data may still be common with the shared snapshot. So an efficient way to store the snapshots of the clone in the cloud would be to replicate the shared snapshot, then the incremental clone snapshots. As a result, the clone snapshots share blocks with the shared snapshot. The higher the number of clones that are generated from the same shared snapshot, the greater efficiency at which data would be shared.”] [col. 10, lines 9-37] the first parent VM [source VM] and the first clone VM forming a first VM chain [multiple clones are created from the same shared snapshot] [“Another case where there can be a high degree of sharing is between a clone VM and a shared snapshot form a source VM from which the clone was created. In various embodiments, a " clone" refers to a copy of an existing set of data (e.g., VM) (or the existing set of data is sometimes referred to as "source data"). In various embodiments, a clone is generated from a snapshot of the source data. This snapshot of the source data is sometimes referred to as the "shared snapshot." To generate the clone, a new set of metadata is created and data (e.g., a pointer) associating the clone's new set of metadata to the source data's set of metadata is stored such that at least some of the metadata associated with the source data is to be shared with the new set of metadata associated with the clone. A clone is a copy of the data as it existed in the shared snapshot when the clone was created. If multiple clones are created from the same shared snapshot, then they all share their data with the clone. As the clones become live, their contents may start diverging from the shared snapshot, at a certain average change rate, but a large part of the data may still be common with the shared snapshot. So an efficient way to store the snapshots of the clone in the cloud would be to replicate the shared snapshot, then the incremental clone snapshots. As a result, the clone snapshots share blocks with the shared snapshot. The higher the number of clones that are generated from the same shared snapshot, the greater efficiency at which data would be shared.”] [col. 10, lines 9-37];
defining a first deduplication ID [lastReplicatedSnapshotID] for the first VM chain [which snapshots form a chain for a particular VM] [“It is determined whether the lastReplicatedSnapshotID value identifies a snapshot on which the snapshot to upload depended (i.e., shared data with) and if so, then the snapshot identified by the lastReplicatedSnapshotID is the base snapshot that is to be used for deduplication. Whether the snapshot to be uploaded depended upon the snapshot identified by the lastReplicatedSnapshotID may be determined by checking the metadata stored by the storage system's file system that describes dependencies among snapshots (e.g., which snapshots form a chain for a particular VM and/or which snapshot of a clone VM depends on a shared snapshot of a source VM).”] [col. 27, lines 5-15];
creating a first plurality of additional clone VMs from the first parent VM, the first plurality of additional clone VMs being within the first VM chain [which snapshots form a chain for a particular VM] [“It is determined whether the lastReplicatedSnapshotID value identifies a snapshot on which the snapshot to upload depended (i.e., shared data with) and if so, then the snapshot identified by the lastReplicatedSnapshotID is the base snapshot that is to be used for deduplication. Whether the snapshot to be uploaded depended upon the snapshot identified by the lastReplicatedSnapshotID may be determined by checking the metadata stored by the storage system's file system that describes dependencies among snapshots (e.g., which snapshots form a chain for a particular VM and/or which snapshot of a clone VM depends on a shared snapshot of a source VM).”] [col. 27, lines 5-15];
clone VMs from the first parent VM, the first plurality of additional clone VMs being within the first VM chain [which snapshots form a chain for a particular VM] [“It is determined whether the lastReplicatedSnapshotID value identifies a snapshot on which the snapshot to upload depended (i.e., shared data with) and if so, then the snapshot identified by the lastReplicatedSnapshotID is the base snapshot that is to be used for deduplication. Whether the snapshot to be uploaded depended upon the snapshot identified by the lastReplicatedSnapshotID may be determined by checking the metadata stored by the storage system's file system that describes dependencies among snapshots (e.g., which snapshots form a chain for a particular VM and/or which snapshot of a clone VM depends on a shared snapshot of a source VM).”] [col. 27, lines 5-15];
the first VM chain [which snapshots form a chain for a particular VM] [“It is determined whether the lastReplicatedSnapshotID value identifies a snapshot on which the snapshot to upload depended (i.e., shared data with) and if so, then the snapshot identified by the lastReplicatedSnapshotID is the base snapshot that is to be used for deduplication. Whether the snapshot to be uploaded depended upon the snapshot identified by the lastReplicatedSnapshotID may be determined by checking the metadata stored by the storage system's file system that describes dependencies among snapshots (e.g., which snapshots form a chain for a particular VM and/or which snapshot of a clone VM depends on a shared snapshot of a source VM).”] [col. 27, lines 5-15]; 
the first VM chain, a chain [which snapshots form a chain for a particular VM] [“It is determined whether the lastReplicatedSnapshotID value identifies a snapshot on which the snapshot to upload depended (i.e., shared data with) and if so, then the snapshot identified by the lastReplicatedSnapshotID is the base snapshot that is to be used for deduplication. Whether the snapshot to be uploaded depended upon the snapshot identified by the lastReplicatedSnapshotID may be determined by checking the metadata stored by the storage system's file system that describes dependencies among snapshots (e.g., which snapshots form a chain for a particular VM and/or which snapshot of a clone VM depends on a shared snapshot of a source VM).”] [col. 27, lines 5-15];
the chain [which snapshots form a chain for a particular VM] [“It is determined whether the lastReplicatedSnapshotID value identifies a snapshot on which the snapshot to upload depended (i.e., shared data with) and if so, then the snapshot identified by the lastReplicatedSnapshotID is the base snapshot that is to be used for deduplication. Whether the snapshot to be uploaded depended upon the snapshot identified by the lastReplicatedSnapshotID may be determined by checking the metadata stored by the storage system's file system that describes dependencies among snapshots (e.g., which snapshots form a chain for a particular VM and/or which snapshot of a clone VM depends on a shared snapshot of a source VM).”] [col. 27, lines 5-15]; and
[which snapshots form a chain for a particular VM] [“It is determined whether the lastReplicatedSnapshotID value identifies a snapshot on which the snapshot to upload depended (i.e., shared data with) and if so, then the snapshot identified by the lastReplicatedSnapshotID is the base snapshot that is to be used for deduplication. Whether the snapshot to be uploaded depended upon the snapshot identified by the lastReplicatedSnapshotID may be determined by checking the metadata stored by the storage system's file system that describes dependencies among snapshots (e.g., which snapshots form a chain for a particular VM and/or which snapshot of a clone VM depends on a shared snapshot of a source VM).”] [col. 27, lines 5-15]:
the chain [which snapshots form a chain for a particular VM] [“It is determined whether the lastReplicatedSnapshotID value identifies a snapshot on which the snapshot to upload depended (i.e., shared data with) and if so, then the snapshot identified by the lastReplicatedSnapshotID is the base snapshot that is to be used for deduplication. Whether the snapshot to be uploaded depended upon the snapshot identified by the lastReplicatedSnapshotID may be determined by checking the metadata stored by the storage system's file system that describes dependencies among snapshots (e.g., which snapshots form a chain for a particular VM and/or which snapshot of a clone VM depends on a shared snapshot of a source VM).”] [col. 27, lines 5-15].
Dantkale and Dayal are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dantkale with Dayal in order to modify Dantkale 
defining a first deduplication ID for the first VM chain;
creating a first plurality of additional clone VMs from the first parent VM, the first plurality of additional clone VMs being within the first VM chain;
clone VMs from the first parent VM, the first plurality of additional clone VMs being within the first VM chain;
the first VM chain; 
the first VM chain, a chain;
the chain; and
the chain:
the chain” as taught by Dayal.  One of ordinary skill in the art would be motivated to combine Dantkale with Dayal before the effective filing date of the claimed invention to improve a system by providing for the ability where “A clone is a copy of the data as it existed in the shared snapshot when the clone was created. If multiple clones are created from the same shared snapshot, then they all share their data with the clone. …The higher the number of clones that are generated from the same shared snapshot, the greater efficiency at which data would be shared.” [Dayal, col. 10, lines 9-37].
However, Dantkale and Dayal do not explicitly disclose for each of the VMs in the first VM chain, a logical addressing table; 
the first VM chain, a chain hash;
a swap out request received from one of the VMs in the first VM chain, generating a hash value for a block of memory to be written to a storage medium;
for the one of the VMs in the first VM chain; and
logical addressing table for the one of the VMs in the first VM chain;
the chain hash with the hash value.
Lim teaches a swap out request [“In some embodiments, a read request for the swap data may be received from the host, and the swap data stored in the volatile memory device may be provided to the host in response to the read request.”] [para. 0015].
Dantkale, Dayal, and Lim are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dantkale and Dayal with Lim in order to modify Dantkale and Dayal for “a swap out request” as taught by Lim.  One of ordinary skill in the art would be motivated to combine Dantkale and Dayal with Lim before the effective filing date of the claimed invention to improve a system by providing for the ability where “a read request for the swap data may be received from the host, and the swap data stored in the volatile memory device may be provided to the host in response to the read request.” [Lim, para. 0015].
However, Dantkale, Dayal, and Lim do not explicitly disclose for each of the VMs in the first VM chain, a logical addressing table; 
the first VM chain, a chain hash;
a request received from one of the VMs in the first VM chain, generating a hash value for a block of memory to be written to a storage medium;
hash value within the chain hash, logical addressing table for the one of the VMs in the first VM chain; and
for the one of the VMs in the first VM chain;
the chain hash with the hash value.
Frank teaches the first VM chain [a group of existing VMs that should share a base VM image], a chain hash [base VM image may include data elements (e.g., blocks, files, etc.) and hashes of the data elements] [“The base VM image may include data elements (e.g., blocks, files, etc.) and hashes of the data elements.”] [para. 0026] [“The configuration UI 212 may also allow a system administrator to specify a group of existing VMs that should share a base VM image in the common data store 214. In one embodiment, the configuration module 202 automatically creates a group of VMs that are likely to have similar images (e.g., VMs with the same operating system, VMs with users from the same department, etc.). The configuration UI 212 may then display this group of VMs to the system administrator and allow the system administrator to modify or accept the group. For a newly created VM, the configuration UI 212 may assist the system administrator in deciding what group this new VM should belong to. For example, the configuration module 202 may determine what group the new VM should belong to based on characteristics of the new VM (e.g., its operating system, intended user tasks, etc.) and may present this information to the system administrator via the configuration UI 212.”] [para. 0031];
a request received from one of the VMs in the first VM chain [detects a request to modify images of one or more VMs], generating a hash value for a block [calculating a hash value for each data element of the requested modification (e.g., each data block] of memory [dedup module 204 may further determine whether the requested modification includes any data from the common data store 214. In one embodiment, the dedup module 204 makes this determination by calculating a hash value for each data element of the requested modification (e.g., each data block or file)] to be written [adds the resulting (de-duped) modification to the incremental image of the VM in the VM data store 216] to a storage medium [VM data store] [dedup module 204 finds a match, it replaces the matching data element in the requested modification with a pointer to a corresponding data element in the common data store 214, and adds the resulting (de-duped) modification to the incremental image of the VM in the VM data store 216] [“In real-time, the dedup module 204 detects a request to modify images of one or more VMs, and determines whether the request is applicable to other VMs. If so (e.g., if the request is to upgrade an application that is part of each VM), the dedup module 204 copies the requested modification to the base VM image in the common data store 214, and adds a pointer to the copied data to each incremental VM image. If the request does not apply to all VMs, the dedup module 204 may further determine whether the requested modification includes any data from the common data store 214. In one embodiment, the dedup module 204 makes this determination by calculating a hash value for each data element of the requested modification (e.g., each data block or file), and comparing the calculated hash values with hash values of data elements in the common data store 214. If the dedup module 204 finds a match, it replaces the matching data element in the requested modification with a pointer to a corresponding data element in the common data store 214, and adds the resulting (de-duped) modification to the incremental image of the VM in the VM data store 216. Otherwise, the dedup module 204 adds the original modification to the incremental image of the VM.”] [para. 0035];
hash value within the chain hash, [“The base VM image may include data elements (e.g., blocks, files, etc.) and hashes of the data elements.”] [para. 0026] [“The configuration UI 212 may also allow a system administrator to specify a group of existing VMs that should share a base VM image in the common data store 214. In one embodiment, the configuration module 202 automatically creates a group of VMs that are likely to have similar images (e.g., VMs with the same operating system, VMs with users from the same department, etc.). The configuration UI 212 may then display this group of VMs to the system administrator and allow the system administrator to modify or accept the group. For a newly created VM, the configuration UI 212 may assist the system administrator in deciding what group this new VM should belong to. For example, the configuration module 202 may determine what group the new VM should belong to based on characteristics of the new VM (e.g., its operating system, intended user tasks, etc.) and may present this information to the system administrator via the configuration UI 212.”] [para. 0031] [“In real-time, the dedup module 204 detects a request to modify images of one or more VMs, and determines whether the request is applicable to other VMs. If so (e.g., if the request is to upgrade an application that is part of each VM), the dedup module 204 copies the requested modification to the base VM image in the common data store 214, and adds a pointer to the copied data to each incremental VM image. If the request does not apply to all VMs, the dedup module 204 may further determine whether the requested modification includes any data from the common data store 214. In one embodiment, the dedup module 204 makes this determination by calculating a hash value for each data element of the requested modification (e.g., each data block or file), and comparing the calculated hash values with hash values of data elements in the common data store 214. If the dedup module 204 finds a match, it replaces the matching data element in the requested modification with a pointer to a corresponding data element in the common data store 214, and adds the resulting (de-duped) modification to the incremental image of the VM in the VM data store 216. Otherwise, the dedup module 204 adds the original modification to the incremental image of the VM.”] [para. 0035]; and
the chain hash with the hash value [“The base VM image may include data elements (e.g., blocks, files, etc.) and hashes of the data elements.”] [para. 0026] [“The configuration UI 212 may also allow a system administrator to specify a group of existing VMs that should share a base VM image in the common data store 214. In one embodiment, the configuration module 202 automatically creates a group of VMs that are likely to have similar images (e.g., VMs with the same operating system, VMs with users from the same department, etc.). The configuration UI 212 may then display this group of VMs to the system administrator and allow the system administrator to modify or accept the group. For a newly created VM, the configuration UI 212 may assist the system administrator in deciding what group this new VM should belong to. For example, the configuration module 202 may determine what group the new VM should belong to based on characteristics of the new VM (e.g., its operating system, intended user tasks, etc.) and may present this information to the system administrator via the configuration UI 212.”] [para. 0031] [“In real-time, the dedup module 204 detects a request to modify images of one or more VMs, and determines whether the request is applicable to other VMs. If so (e.g., if the request is to upgrade an application that is part of each VM), the dedup module 204 copies the requested modification to the base VM image in the common data store 214, and adds a pointer to the copied data to each incremental VM image. If the request does not apply to all VMs, the dedup module 204 may further determine whether the requested modification includes any data from the common data store 214. In one embodiment, the dedup module 204 makes this determination by calculating a hash value for each data element of the requested modification (e.g., each data block or file), and comparing the calculated hash values with hash values of data elements in the common data store 214. If the dedup module 204 finds a match, it replaces the matching data element in the requested modification with a pointer to a corresponding data element in the common data store 214, and adds the resulting (de-duped) modification to the incremental image of the VM in the VM data store 216. Otherwise, the dedup module 204 adds the original modification to the incremental image of the VM.”] [para. 0035].
Dantkale, Dayal, Lim, and Frank are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dantkale, Dayal, and Lim with Frank in order to modify Dantkale, Dayal, and Lim for “the first VM chain, a chain hash;
a request received from one of the VMs in the first VM chain, generating a hash value for a block of memory to be written to a storage medium;
hash value within the chain hash; and
the chain hash with the hash value” as taught by Frank.  One of ordinary skill in the art would be motivated to combine Dantkale, Dayal, and Lim with Frank before the effective filing date of the claimed invention to improve a system by providing for the ability where in “real-time, the dedup module … detects a request to modify images of one or more VMs, and determines whether the request is applicable to other VMs” [Frank, para. 0035].
However, Dantkale, Dayal, Lim, and Frank do not explicitly disclose for each of the VMs in the first VM chain, a logical addressing table; 
for the one of the VMs in the first VM chain; and
logical addressing table for the one of the VMs in the first VM chain.
Vincent teaches for each of the VMs in the first VM chain [Both "A" and "B" are instantiated from the same or substantially same VM image], a logical addressing table [the addressable memory units may be logical addresses that are subject to additional translation] [storage locations mapped to the file identifiers can include, for example, addresses of content pointed in the files] [these various types of data may be packaged together within a VM image] [“FIG. 4 is a block diagram illustrating the application of storage and memory tags in accordance with one embodiment. The local or remote storages of two example VMs, VM "A" (404) and VM "B" (406), are shown. Both "A" and "B" are instantiated from the same or substantially same VM image. As described above with respect to FIG. 3, the virtual image analyzer 130 can record the layout information of the VM image as part of the VM image loading process. Here, in VM "A's" local storage, the image of VM "A" (shaded in grey stripes) starts in physical sector 1000, and the image of VM "B" starts in physical sector 2000 of VM "B's" local storage. This information is used to create storage tags, which may be stored in a data structure 408. As shown, the data structure 408 stores the sector numbers indicating the start locations of the VM images for VM "A" and "B." This creates a logical link between the two pieces of identical data, which is reflected by the double-arrow connection "1" and the first entry in a logical links table 412, which illustrates the logical linkages shown in the figure.”] [cols. 6-7, lines 64-15] [“In various embodiments, the data structure 408 may be an array, a linked list, a hash table, a tree-based data structure, and/or a combination of these data structures. In one embodiment, the virtual image analyzer 130 makes a determination on the type of data structure to be used based on the type of VM image. For example, if the VM image is a non-sparse VM image, then an array or linked list may be used to maintain the storage tags. If the VM image is a sparse VM image, then a tree-based data structure may be used. Although the data storages are shown to be addressable by sector, the actual addressable memory units and layouts of the storages may be different depending on the configuration of the host system 112 (see FIG. 1). In addition, the addressable memory units may be logical addresses that are subject to additional translation.”] [col. 7, lines 16-30] [“Although the figures in this disclosure depict VM images, the various embodiments are applicable to enable page sharing of different types of data that may be used by VMs. For example, embodiments are applicable to virtual kernel images, application data, configuration data, combinations of the same, and the like. In some embodiments, these various types of data may be packaged together within a VM image, in which case the data tagging and page sharing are handled as described above.”] [col. 7, lines 55-63] [“The storage locations mapped to the file identifiers can include, for example, addresses of content pointed in the files. Examples of storage locations that can be mapped to files include block locations, sector locations, cluster locations, chunk locations (e.g., chunks of blocks), and the like. Any suitable data structure can be used to create the storage map. For instance, the file map can be represented as a table, an array, a matrix, a bitmap, or the like. The file map can be stored external to or internal to the base VM image, such as in metadata associated with the base VM image.”] [col. 9, lines 35-44]; 
logical addressing table for the one of the VMs in the first VM chain [Both "A" and "B" are instantiated from the same or substantially same VM image] [the addressable memory units may be logical addresses that are subject to additional translation] [storage locations mapped to the file identifiers can include, for example, addresses of content pointed in the files] [these various types of data may be packaged together within a VM image] [“FIG. 4 is a block diagram illustrating the application of storage and memory tags in accordance with one embodiment. The local or remote storages of two example VMs, VM "A" (404) and VM "B" (406), are shown. Both "A" and "B" are instantiated from the same or substantially same VM image. As described above with respect to FIG. 3, the virtual image analyzer 130 can record the layout information of the VM image as part of the VM image loading process. Here, in VM "A's" local storage, the image of VM "A" (shaded in grey stripes) starts in physical sector 1000, and the image of VM "B" starts in physical sector 2000 of VM "B's" local storage. This information is used to create storage tags, which may be stored in a data structure 408. As shown, the data structure 408 stores the sector numbers indicating the start locations of the VM images for VM "A" and "B." This creates a logical link between the two pieces of identical data, which is reflected by the double-arrow connection "1" and the first entry in a logical links table 412, which illustrates the logical linkages shown in the figure.”] [cols. 6-7, lines 64-15] [“In various embodiments, the data structure 408 may be an array, a linked list, a hash table, a tree-based data structure, and/or a combination of these data structures. In one embodiment, the virtual image analyzer 130 makes a determination on the type of data structure to be used based on the type of VM image. For example, if the VM image is a non-sparse VM image, then an array or linked list may be used to maintain the storage tags. If the VM image is a sparse VM image, then a tree-based data structure may be used. Although the data storages are shown to be addressable by sector, the actual addressable memory units and layouts of the storages may be different depending on the configuration of the host system 112 (see FIG. 1). In addition, the addressable memory units may be logical addresses that are subject to additional translation.”] [col. 7, lines 16-30] [“Although the figures in this disclosure depict VM images, the various embodiments are applicable to enable page sharing of different types of data that may be used by VMs. For example, embodiments are applicable to virtual kernel images, application data, configuration data, combinations of the same, and the like. In some embodiments, these various types of data may be packaged together within a VM image, in which case the data tagging and page sharing are handled as described above.”] [col. 7, lines 55-63] [“The storage locations mapped to the file identifiers can include, for example, addresses of content pointed in the files. Examples of storage locations that can be mapped to files include block locations, sector locations, cluster locations, chunk locations (e.g., chunks of blocks), and the like. Any suitable data structure can be used to create the storage map. For instance, the file map can be represented as a table, an array, a matrix, a bitmap, or the like. The file map can be stored external to or internal to the base VM image, such as in metadata associated with the base VM image.”] [col. 9, lines 35-44]; and
logical addressing table for the one of the VMs in the first VM chain [Both "A" and "B" are instantiated from the same or substantially same VM image][the addressable memory units may be logical addresses that are subject to additional translation] [storage locations mapped to the file identifiers can include, for example, addresses of content pointed in the files] [these various types of data may be packaged together within a VM image] [“FIG. 4 is a block diagram illustrating the application of storage and memory tags in accordance with one embodiment. The local or remote storages of two example VMs, VM "A" (404) and VM "B" (406), are shown. Both "A" and "B" are instantiated from the same or substantially same VM image. As described above with respect to FIG. 3, the virtual image analyzer 130 can record the layout information of the VM image as part of the VM image loading process. Here, in VM "A's" local storage, the image of VM "A" (shaded in grey stripes) starts in physical sector 1000, and the image of VM "B" starts in physical sector 2000 of VM "B's" local storage. This information is used to create storage tags, which may be stored in a data structure 408. As shown, the data structure 408 stores the sector numbers indicating the start locations of the VM images for VM "A" and "B." This creates a logical link between the two pieces of identical data, which is reflected by the double-arrow connection "1" and the first entry in a logical links table 412, which illustrates the logical linkages shown in the figure.”] [cols. 6-7, lines 64-15] [“In various embodiments, the data structure 408 may be an array, a linked list, a hash table, a tree-based data structure, and/or a combination of these data structures. In one embodiment, the virtual image analyzer 130 makes a determination on the type of data structure to be used based on the type of VM image. For example, if the VM image is a non-sparse VM image, then an array or linked list may be used to maintain the storage tags. If the VM image is a sparse VM image, then a tree-based data structure may be used. Although the data storages are shown to be addressable by sector, the actual addressable memory units and layouts of the storages may be different depending on the configuration of the host system 112 (see FIG. 1). In addition, the addressable memory units may be logical addresses that are subject to additional translation.”] [col. 7, lines 16-30] [“Although the figures in this disclosure depict VM images, the various embodiments are applicable to enable page sharing of different types of data that may be used by VMs. For example, embodiments are applicable to virtual kernel images, application data, configuration data, combinations of the same, and the like. In some embodiments, these various types of data may be packaged together within a VM image, in which case the data tagging and page sharing are handled as described above.”] [col. 7, lines 55-63] [“The storage locations mapped to the file identifiers can include, for example, addresses of content pointed in the files. Examples of storage locations that can be mapped to files include block locations, sector locations, cluster locations, chunk locations (e.g., chunks of blocks), and the like. Any suitable data structure can be used to create the storage map. For instance, the file map can be represented as a table, an array, a matrix, a bitmap, or the like. The file map can be stored external to or internal to the base VM image, such as in metadata associated with the base VM image.”] [col. 9, lines 35-44].
Dantkale, Dayal, Lim, Frank, and Vincent are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dantkale, Dayal, Lim, and Frank with Vincent in order to modify Dantkale, Dayal, Lim, and Frank for “for each of the VMs in the first VM chain, a logical addressing table; 
logical addressing table for the one of the VMs in the first VM chain; and
logical addressing table for the one of the VMs in the first VM chain” as taught by Vincent.  One of ordinary skill in the art would be motivated to combine Dantkale, Dayal, Lim, and Frank with Vincent before the effective filing date of the claimed invention to improve a system by providing for the ability “to enable page sharing of different types of data that may be used by VMs. … various types of data may be packaged together within a VM image.” [Vincent, col. 7, lines 55-63]
Claims 8 and 15 are rejected with like reasoning.

As per claim 2, Dantkale in view of Dayal and further in view of Lim and further in view of Frank and further in view of Vincent discloses the method of claim 1, Frank teaches chain hash is shared by all clone VMs in the first VM chain [a group of existing VMs that should share a base VM image] [base VM image may include data elements (e.g., blocks, files, etc.) and hashes of the data elements] [“The base VM image may include data elements (e.g., blocks, files, etc.) and hashes of the data elements.”] [para. 0026] [“The configuration UI 212 may also allow a system administrator to specify a group of existing VMs that should share a base VM image in the common data store 214. In one embodiment, the configuration module 202 automatically creates a group of VMs that are likely to have similar images (e.g., VMs with the same operating system, VMs with users from the same department, etc.). The configuration UI 212 may then display this group of VMs to the system administrator and allow the system administrator to modify or accept the group. For a newly created VM, the configuration UI 212 may assist the system administrator in deciding what group this new VM should belong to. For example, the configuration module 202 may determine what group the new VM should belong to based on characteristics of the new VM (e.g., its operating system, intended user tasks, etc.) and may present this information to the system administrator via the configuration UI 212.”] [para. 0031].
Dantkale discloses hash table [“Further the deduplication index may include another table 308 having the logical block address and hash key associated with each virtual disk. During data replication and data recovery these may be accessed to determine whether the data is duplicate or not.”] [col. 10, lines 7-11]
Claim 9 is rejected with like reasoning.

Claim 3 is rejected with like reasoning as claim 1 above with respect to the reasoning that if the system can create a first clone VM from a first parent and the rest of the claimed features as cited in claim 1, then the system can create a second clone VM from a second parent along with the rest of the features, except for the claim limitations of claim 3 that state:
defining a second deduplication ID for the second VM chain, the second
deduplication ID being different than the first deduplication ID; 
Dayal teaches defining a second deduplication ID for the second VM chain, the second
deduplication ID being different than the first deduplication ID [lastReplicatedSnapshotID value that is included in the replication configuration of the of the source VM and the cloud replication snapshot table are checked to determine whether any of the source VM's snapshots with which the snapshot to upload shares data already exists at the bucket] [Examiner is interpreting the lastReplicatedSnapshotID as the deduplication ID, and each lastReplicatedSnapshotID is different based on the lastReplicatedSnapshotID corresponding with the specific source VM, ie. first, second, etc.] [“In some embodiments, in the event that the snapshot to upload belongs to a clone VM and none of the clone VM's snapshots are yet in the bucket, the VM ID of the source VM ID is looked up (e.g., in metadata stored by the filesystem) and the lastReplicatedSnapshotID value that is included in the replication configuration of the of the source VM and the cloud replication snapshot table are checked to determine whether any of the source VM's snapshots with which the snapshot to upload shares data already exists at the bucket. For example, using the determined source VM ID information, all the cloud snapshots of the source VM can be listed. From this list, the most recent cloud snapshot of the source VM that is older than the snapshot of the clone VM that is to be uploaded may be identified as the base snapshot of the clone VM. If so, then the snapshot in the bucket with which the snapshot to upload already shares data is determined as the base snapshot.”] [col. 27, lines 16-32];
Claims 10 and 16 are rejected with like reasoning.

As per claim 4, Dantkale in view of Dayal and further in view of Lim and further in view of Frank and further in view of Vincent discloses the method of claim 1, Lim teaches wherein the logical addressing table is an in-memory table [“The volatile memory device 320 may store an address translation table to translate a logical address received from the host 200 into a physical address of the nonvolatile memory device 330.”] [para. 0060].
Claims 11 and 17 are rejected with like reasoning.

As per claim 7, Dantkale in view of Dayal and further in view of Lim and further in view of Frank and further in view of Vincent discloses the method of claim 1, Dantkale discloses further comprising:
executing, on each of the VMs in the first VM, at least one common application [the application group may be an automatically configured group of virtual disks belonging to same replication set of an application] [“FIG. 3 is a block diagram of one example illustrating data flow within the storage system during a data replication process in one embodiment. During data replication, each set of virtual disks 128 associated with the compute nodes 102 are copied in the data node storage 108. As shown, the compute nodes 102 implement virtualized storage in the form of virtual disks 128. Each virtual disk is associated with a replication set of an application group. The application group may be a set of manually configured virtual disks that belong to same replication set of application. In the alternative, the application group may be an automatically configured group of virtual disks belonging to same replication set of an application. An application manager (not shown) may automatically create a replication set of the application group. Although only one data node 106 is shown, the system may be comprised of a plurality of data nodes 106. Each data node 106 may maintain the block map 304 (previously described) comprising a translation for the logical block addresses for each virtual disk 128 into the physical address of where the data is stored in memory.”] [col. 9, lines 36-55].
Dayal teaches VM chain [which snapshots form a chain for a particular VM] [“It is determined whether the lastReplicatedSnapshotID value identifies a snapshot on which the snapshot to upload depended (i.e., shared data with) and if so, then the snapshot identified by the lastReplicatedSnapshotID is the base snapshot that is to be used for deduplication. Whether the snapshot to be uploaded depended upon the snapshot identified by the lastReplicatedSnapshotID may be determined by checking the metadata stored by the storage system's file system that describes dependencies among snapshots (e.g., which snapshots form a chain for a particular VM and/or which snapshot of a clone VM depends on a shared snapshot of a source VM).”] [col. 27, lines 5-15].
Claims 14 and 20 are rejected with like reasoning.


Claims 5, 6, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dantkale et al. [hereafter as Dantkale], US Patent No. 9,727,273 B1 in view of Dayal et al. .

As per claim 5, Dantkale in view of Dayal and further in view of Lim and further in view of Frank and further in view of Vincent discloses the method of claim 1, Frank teaches further comprising:
based on the finding of the hash value within the chain hash table, entries pointing to the block on the storage medium [“In one embodiment, the dedup module 204 makes this determination by calculating a hash value for each data element of the requested modification (e.g., each data block or file), and comparing the calculated hash values with hash values of data elements in the common data store 214. If the dedup module 204 finds a match, it replaces the matching data element in the requested modification with a pointer to a corresponding data element in the common data store 214, and adds the resulting (de-duped) modification to the incremental image of the VM in the VM data store 216. Otherwise, the dedup module 204 adds the original modification to the incremental image of the VM.”] [para. 0035].
However, Dantkale, Dayal, Lim, Frank, and Vincent do not explicitly disclose incrementing a reference count that tracks a quantity of entries pointing to the block on the storage medium. 
incrementing a reference count that tracks a quantity of entries pointing to the block on the storage medium [keeping track of the number of VMs that have a shared closure mapped into their address space. A count can be incremented each time a VM maps a shared closure into its address space] [“In some implementations, the process of creating a shared closure also involves the use of versioning. In the process 350, versioning is accomplished through the use of version numbers that are associated with the shared closures stored in shared memory. When a shared closure is created with a given name, a determination is made regarding whether a shared closure with that name already exists in shared memory. If such a shared closure does exit ("yes" branch of decision 366), the current version number associated with the shared closure is increased (368), and the new current version number is associated with the newly created shared closure (372). If there is no shared closure with the given name in shared memory ("no" branch of decision 366), the current version number for the new shared closure is set to a number that indicates a first version (e.g., 0 or 1) (370), and associated with the newly created shared closure (372).”] [para. 0057] [“In an implementation of a server (e.g., the server 80) in which shared closures can be mapped into the address spaces of VMs, garbage collection for deleted or obsolete versions of shared closures can be performed by keeping track of the number of VMs that have a shared closure mapped into their address space. A count can be incremented each time a VM maps a shared closure into its address space. The count can be decremented when, in the course of its own garbage collection, a VM determines that it no longer includes any references into the previously mapped shared closure. When the count associated with a particular shared closure reaches zero, that shared closure can be deleted from shared memory.”] [para. 0066] [“As part of creating a shared closure, properties of the shared closure can be stored in, for example, a hashmap that has key/value pairs corresponding to identifiers of shared closures of entities and meta information for each shared closure. The meta information can include properties such as an amount of memory a shared closure consumes and the starting address of the shared closure. These properties can be determined as part of the process of creating a shared closure. The size of each shared closure can be determined because, as a runtime system creates a shared closure in shared memory, the runtime system must allocate memory for the shared closure (at the OS level) and place the shared closure in shared memory. Different techniques can be used to determine the size of a shared closure. The size of a shared closure can be determined in one example implementation based on the starting and ending addresses that define the bounds of the shared closure, if the entities in the shared closure are stored in contiguous memory (e.g., determined by subtracting the starting address from the ending address). In another example implementation, as the memory is dynamically allocated for entities in a shared closure, the size of the entities and components of entities (e.g., primitives in an object) can be tracked to determine the total size of a shared closure of entities.”] [para. 0059].
Dantkale, Dayal, Lim, Frank, Vincent, and Wintergerst are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dantkale, Dayal, Lim, Frank, and Vincent with Wintergerst in order to modify Dantkale, Dayal, Lim, Frank, and Vincent for “incrementing a reference count that tracks a quantity of entries pointing to the block on the storage medium” as taught by Wintergerst.  One of ordinary skill in the art would be motivated to combine Dantkale, [Wintergerst, para. 0066].
Claims 12 and 18 are rejected with like reasoning.

As per claim 6, Dantkale in view of Dayal and further in view of Lim and further in view of Frank and further in view of Vincent discloses the method of claim 1, however Dantkale, Dayal, Lim, Frank, and Vincent do not explicitly teaches a reference count is decremented when an entry in one of the logical addressing tables in the first VM chain that points to the block is deleted, and wherein the block on the storage medium is deleted on determining the at a value of the reference count has reached zero.
Wintergerst teaches a reference count is decremented [count can be decremented] when an entry in one of the logical addressing tables [shared closures can be mapped into the address spaces of VMs] in the first VM chain that points to the block is deleted [count can be decremented when, in the course of its own garbage collection, a VM determines that it no longer includes any references into the previously mapped shared closure], and wherein the block on the storage medium is deleted on determining the at a value of the reference count has reached zero [The count can be decremented when, in the course of its own garbage collection, a VM determines that it no longer includes any references into the previously mapped shared closure. When the count associated with a particular shared closure reaches zero, that shared closure can be deleted from shared memory] [“In an implementation of a server (e.g., the server 80) in which shared closures can be mapped into the address spaces of VMs, garbage collection for deleted or obsolete versions of shared closures can be performed by keeping track of the number of VMs that have a shared closure mapped into their address space. A count can be incremented each time a VM maps a shared closure into its address space. The count can be decremented when, in the course of its own garbage collection, a VM determines that it no longer includes any references into the previously mapped shared closure. When the count associated with a particular shared closure reaches zero, that shared closure can be deleted from shared memory.”] [para. 0066] [“As part of creating a shared closure, properties of the shared closure can be stored in, for example, a hashmap that has key/value pairs corresponding to identifiers of shared closures of entities and meta information for each shared closure. The meta information can include properties such as an amount of memory a shared closure consumes and the starting address of the shared closure. These properties can be determined as part of the process of creating a shared closure. The size of each shared closure can be determined because, as a runtime system creates a shared closure in shared memory, the runtime system must allocate memory for the shared closure (at the OS level) and place the shared closure in shared memory. Different techniques can be used to determine the size of a shared closure. The size of a shared closure can be determined in one example implementation based on the starting and ending addresses that define the bounds of the shared closure, if the entities in the shared closure are stored in contiguous memory (e.g., determined by subtracting the starting address from the ending address). In another example implementation, as the memory is dynamically allocated for entities in a shared closure, the size of the entities and components of entities (e.g., primitives in an object) can be tracked to determine the total size of a shared closure of entities.”] [para. 0059].
Dantkale, Dayal, Lim, Frank, Vincent, and Wintergerst are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dantkale, Dayal, Lim, Frank, and Vincent with Wintergerst in order to modify Dantkale, Dayal, Lim, Frank, and Vincent where “a reference count is decremented when an entry in one of the logical addressing tables in the first VM chain that points to the block is deleted, and wherein the block on the storage medium is deleted on determining the at a value of the reference count has reached zero” as taught by Wintergerst.  One of ordinary skill in the art would be motivated to combine Dantkale, Dayal, Lim, Frank, and Vincent with Wintergerst before the effective filing date of the claimed invention to improve a system by providing for the ability of “garbage collection for deleted or obsolete versions of shared closures can be performed by keeping track of the number of VMs that have a shared closure mapped into their address space.” [Wintergerst, para. 0066].
Claims 13 and 19 are rejected with like reasoning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EW/Examiner, Art Unit 2135   

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135